Exhibit 32 Section 1350 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, I, Douglas H. Yaeger, Chairman of the Board, President and Chief Executive Officer of The Laclede Group, Inc., hereby certify that (a) To the best of my knowledge, the accompanying report on Form 10-Q for the quarter ended June30,2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (b) To the best of my knowledge, the information contained in the accompanying report on Form 10-Q for the quarter ended June30,2008 fairly presents, in all material respects, the financial condition and results of operations of The Laclede Group, Inc. Date: August 4, 2008 /s/ Douglas H. Yaeger Douglas H. Yaeger Chairman of the Board, President and Chief Executive Officer Section 1350 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, I, Mark D. Waltermire, Chief Financial Officer of The Laclede Group, Inc., hereby certify that (a) To the best of my knowledge, the accompanying report on Form 10-Q for the quarter ended June30,2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (b) To the best of my knowledge, the information contained in the accompanying report on Form 10-Q for the quarter ended June30,2008 fairly presents, in all material respects, the financial condition and results of operations of The Laclede Group, Inc. Date: August 4, 2008 /s/ Mark D. Waltermire Mark D. Waltermire Chief Financial Officer Section 1350 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, I, Douglas H. Yaeger, Chairman of the Board, President and Chief Executive Officer of Laclede Gas Company, hereby certify that (a) To the best of my knowledge, the accompanying report on Form 10-Q for the quarter ended June30,2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (b) To the best of my knowledge, the information contained in the accompanying report on Form 10-Q for the quarter ended June30,2008 fairly presents, in all material respects, the financial condition and results of operations ofLaclede Gas Company. Date: August4,2008 /s/ Douglas H. Yaeger Douglas H. Yaeger Chairman of the Board, President and Chief Executive Officer Section 1350 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, I, Mark D. Waltermire, Senior Vice President and Chief Financial Officer of Laclede Gas Company, hereby certify that (a) To the best of my knowledge, the accompanying report on Form 10-Q for the quarter ended June30,2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (b) To the best of my knowledge, the information contained in the accompanying report on Form 10-Q for the quarter ended June30,2008 fairly presents, in all material respects, the financial condition and results of operations ofLaclede Gas Company. Date: August 4, 2008 /s/ Mark D. Waltermire Mark D. Waltermire Senior Vice President and Chief Financial Officer
